COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER

Appellate case name:         Ernest C. Adimore-Nweke v. The State of Texas

Appellate case number:       01-20-00012-CR

Trial court case number: 2233595

Trial court:                 County Criminal Court at Law No. 15 of Harris County

                                                      and

Appellate case name:         Ernest C. Adimore-Nweke v. The State of Texas

Appellate case number:       1-20-00014-CR

Trial court case number: 2233594

Trial court:                 County Criminal Court at Law No. 15 of Harris County

         Appellant, Ernest C. Adimore-Nweke, filed a motion asking this Court to declare him
indigent in these two appeals. The Court abates these appeals in order for the trial court to hold a
hearing to hear evidence and issue findings of fact to determine whether appellant is indigent.
See TEX. R. APP. P. 20.1(b)(3). The court coordinator of the trial court shall set a date for said
hearing within 30 days of the date of this Order and notify the parties, including appellant. If
appellant is now incarcerated, he may appear by closed video teleconference.1 The trial court
shall have a court reporter, or court recorder, record the hearing and file the reporter’s record
with this Court no later than 30 days from the date of the indigency hearing. The trial court clerk
shall file a clerk’s record containing the trial court’s findings no later than 30 days from the date
of the indigency hearing.




1      Any such teleconference must use a closed-circuit video teleconferencing system that provides for a
       simultaneous compressed full motion video and interactive communication of image and sound between
       the trial court, appellant, and any attorneys representing the State or appellant. On request, appellant and
       his counsel shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.
        The appeals are abated, treated as closed cases, and removed from this Court’s active
docket. The appeals will be reinstated on this Court’s active docket when the clerk’s record and
reporter’s record of the hearing are filed with this Court.
       It is so ORDERED.



Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: January 16, 2020